Citation Nr: 1230408	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The May 2005 rating decision denied the Veteran's claim for entitlement to TDIU.  The case was remanded by the Board in June 2011 for additional development, and has since been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, after review of the record, the Board finds that another remand for further development is warranted with respect to the issue of entitlement to TDIU.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order to afford the Veteran an addendum opinion and/or a new VA examination to determine whether the Veteran's service-connected disabilities alone rendered him unable to obtain and maintain substantially gainful employment.  Unfortunately while VA examinations and addendum opinions were afforded with regard to the aforementioned issue, the Board finds that the provided opinions were not adequate.  The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such another remand is necessary.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that he is service-connected for infectious hepatitis, currently rated as 20 percent disabling and depression with dementia associated with infectious hepatitis, currently rated at 50 percent disabling.  38 C.F.R. § 4.16(a) (2011).  His combined service connected rating is 60 percent.  38 C.F.R. § 4.25 (2011).

The Board notes, additionally, that the Veteran may be eligible for TDIU even if some of his individual service-connected disabilities do not render him unemployable.  In this regard, there are circumstances under which disabilities may be combined and yet still be considered one disability to meet a 60 percent rating:  (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a) (2011).  In this instance, the Veteran's disabilities, to include infectious hepatitis, currently rated as 20 percent disabling and depression with dementia associated with infectious hepatitis, currently rated at 50 percent disabling, fall under the category of disabilities resulting from a common etiology, and therefore may be combined and considered as one disability.  See 38 C.F.R. § 4.16(a)(2) (2011).

The Veteran's service-connected disabilities are the result of disabilities, identified above, resulting from a common etiology and therefore, the Board finds that the Veteran is considered to have a 60 percent rating for a single disability, meeting the required schedular criteria.  See 38 C.F.R. §§ 4.16(a)(3), 4.25 (2011).

Concerning the TDIU claim, VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, supra, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to obtain an examination and an opinion on what effect the service-connected disability has on the Veteran's ability to work.  Friscia, at 297.

In the instant case, the Board observes that the Veteran is currently unemployed.  The Board notes initially that according to the Veteran's VA Form 21-8940, application for TDIU, the Veteran had four years of college.  The Board further notes that there are varying reports with regard to which of the Veteran's disabilities renders him unemployable.  Notably, both Social Security Administration (SSA) disability benefits, and VA nonservice-connected pension benefits were awarded on the basis of a low back disability (listed as the primary disability for SSA purposes) and a psychiatric disorder characterized as PTSD.  See 2005 SSA determination; July 2005 rating decision.  The Board also, notes, that service connection for PTSD was denied in the Board's June 2011 decision and service connection for depression was granted by the RO on the basis that the Veteran's depressive symptoms were exacerbated by the Veteran's service-connected hepatitis.  Moreover, various VA treatment notes state that the Veteran's nonservice-connected back injury renders him unemployable.  The November 2003 VA psychological examination report noted that the Veteran's symptoms of PTSD were severe and rendered him unemployable.  As noted, service connection for PTSD has been denied.  Finally a November 2003 VA examination regarding the Veteran's service-connected hepatitis opined that his hepatitis C symptoms including the associated history of depression rendered the Veteran unemployable.  In providing this opinion, however, the examiner failed to discuss or provide any rationale for the decision and the Board does note in that report, the Veteran himself reported that he had had fatigue since 2003 and that he had been terminated from his job due to the fatigue.  However, other than that notation, there was no discussion with regard to the specific symptoms that led the examiner to the conclusion that his hepatitis C and associated depression were the only disabilities currently suffered by the Veteran that render him unemployable.  As such, this issue was remanded to the RO in June 2011 for the purpose of obtaining an addendum opinion from the November 2003 medical provider that provided a thorough rationale for the provided opinion.  

An addendum opinion was provided by the November 2003 VA examiner in June 2011 but as there was no review of the claims folder an additional addendum opinion was requested in August 2011.  The August 2011 addendum opinion noted, as did the June 2011 addendum opinion, that the Veteran had complained of worsening fatigue over the previous year which he believed limited his functionality.  The examiner noted that the Veteran had hepatitis C with normal liver enzymes which did not prevent him from employment.  

The Veteran was then afforded a VA examination in May 2012 regarding his hepatitis C.  The examiner noted that the Veteran complained of fatigue and malaise, but the Veteran also attributed such symptoms to his PTSD/depression.  The examination report noted that the Veteran had not had an incapacitating episode in the prior twelve months as a result of his hepatitis C.  The examiner reviewed the results of a CT examination and various laboratory tests and opined that the liver enzymes were just minimally elevated and that the Veteran had no symptoms of cirrhosis and as such it was less likely as not that the Veteran was unable to obtain/hold gainful employment based on his liver condition with consideration of the Veteran's work experience and level of education.  

The Veteran was also afforded a VA examination in May 2012 with regard to his depression.  At that time, the Veteran reported that he had worked as an electrical engineer from 1968 to 2003 for several difference employers doing installation and modification.  He reportedly loved his work, but retired in 2003 due to back pain and pain from scoliosis.  The Veteran stated that the pain had been unbearable without his medication and impaired his ability to walk.  It was noted that the Veteran last worked fulltime in 2005 for one month as an electrician.  The examiner noted that the Veteran had other mental disorders, but did not address whether the symptoms for the other mental disorders, for which the Veteran was not service connected, could be differentiated stating that it was not applicable.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  With regard to whether any other mental disorder diagnoses affected the Veteran's occupational and social impairment, the examiner stated that no other mental disorder had been diagnosed.  Upon examination it was noted the Veteran's depressive disorder presented with various symptoms including a depressed mood, sleep impairment, anxiety, mild memory loss, disturbances of mood and motivation, and neglect of personal appearance and hygiene.  The Veteran was given a GAF score of 55.  The examiner opined that it was less likely as not that the Veteran's inability to obtain or maintain substantially gainful employment was due to his moderate mental health symptoms, i.e. his depressive disorder.  The examiner further noted that the Veteran retired from his job in 2003 due to physical pain and his inability to walk.  The examiner noted that while the Veteran had some symptoms of PTSD, he did not meet the full criteria for PTSD at that time. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that while the Veteran was afforded separate VA examinations in May 2012 to address whether his service-connected disabilities rendered him unable to maintain substantially gainful employment, the opinions provided by the examiners only addressed each disability separately.  An opinion with regard to whether the disabilities, in combination, could render the Veteran unable to maintain substantially gainful employment is warranted.  Therefore in compliance with Barr, the issue of entitlement to TDIU must be remanded for the purpose of obtaining an addendum opinion that addresses, to the extent possible whether the Veteran's depression and hepatitis C together render the Veteran unable to maintain substantially gainful employment.  A thorough rationale must be provided for any and all opinions.  

With consideration of all of the above, the Board finds that the Veteran should be afforded an examination to determine the impact that the Veteran's service-connected disabilities, in combination, have on his ability to obtain and maintain employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a supplemental medical opinion from either May 2012 VA examiner (or other suitable examiner if neither of those examiners is available) as to whether the Veteran's service-connected disabilities (depression; hepatitis C) combine to render him unable to maintain substantially gainful employment.  The entire claims file, including a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

Based on the review of the claims file, the examiner is requested to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unable to obtain or maintain gainful employment due solely to his service-connected disabilities alone or in combination with each other, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale for any opinions expressed should be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


